UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARLOS GARNETT WIGGINS,

                              Plaintiff,

v.                                                                   DECISION AND ORDER
                                                                          17-CV-1073
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                              Defendant.


                                           INTRODUCTION

               Plaintiff Carlos Wiggins brings this action pursuant to the Social Security

Act (“the Act”) seeking review of the final decision of Acting Commissioner of Social

Security (the “Commissioner”), which denied his application for supplemental security

income (“SSI”) under Title II of the Act.1 Dkt. No. 1. This Court has jurisdiction over

this action under 42 U.S.C. § 405 (g).



               Both parties have moved for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12 (c). Dkt. Nos. 10, 13. For the reasons that follow,

the Commissioner’s motion is GRANTED and Plaintiff’s motion is DENIED.



                                           BACKGROUND

               On March 29, 2013, the plaintiff protectively filed an application for SSI

with the Social Security Administration (“SSA”) alleging disability since July 15, 2012



1Plaintiff also applied for Disability Insurance Benefits (DIB), but that claim was denied by the
SSA because he was not insured for DIB. Tr. 141-42, 88-91, 152.

                                                 1
due to inability to walk steadily, sharp pains in foot, no feeling on bottom of foot, major

nerve damage in leg, and depression/mental health. Tr.2 147-151, 163. On September

5, 2013, the plaintiff’s claim was denied by the SSA at the initial level. Tr. 78-87. On

September 25 2015, the plaintiff, represented by counsel, appeared and testified along

with a vocational expert (“VE”) before Administrative Law Judge Sharon Seeley (“the

ALJ”). Tr. 36-77. On April 5, 2016, the ALJ issued a decision finding the plaintiff was

not disabled within the meaning of the Act. Tr. 18-35. Plaintiff timely requested review

of the ALJ’s decision, which the Appeals Council denied on August 28, 2017. Tr. 1-3.

Thereafter, the plaintiff commenced this action seeking review of the Commissioner’s

final decision. Dkt. No. 1.



                                        LEGAL STANDARD

      I.      District Court Review

                 “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (quotation marks omitted); see also 42 U.S.C. § 405(g). The

Act holds that a decision by the Commissioner is “conclusive” if it is supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether



2   References to “Tr.” are to the administrative record in this matter.

                                                    2
[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

marks omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860

(2d Cir. 1990) (holding that review of the Secretary’s decision is not de novo and that

the Secretary’s findings are conclusive if supported by substantial evidence).



   II.    Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At

step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not,

the ALJ proceeds to step two and determines whether the claimant has an impairment,

or combination of impairments, that is “severe” within the meaning of the Act, meaning

that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. 20 C.F.R. § 404.1520(c). If the claimant does not have a severe impairment

or combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does, the ALJ continues to step three.



              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20

C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental



                                              3
work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If he or she cannot, the analysis proceeds to the fifth

and final step, wherein the burden shifts to the Commissioner to demonstrate that the

claimant “retains a residual functional capacity to perform the alternative substantial

gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks omitted); see also 20 C.F.R. § 404.1560(c).



                                      DISCUSSION

   I.     The ALJ’s Decision

              The ALJ’s decision analyzed the plaintiff’s claim for benefits under the

process described above. At step one, the ALJ found that the plaintiff had not engaged

in substantial gainful activity since March 29, 2013. Tr. 23. At step two, the ALJ found

that the plaintiff has the following severe impairments: sensory impairment of the right

lower extremity, status post fracture of the right femur with retained hardware and

popliteal artery bypass. Id. Here, the ALJ also found the plaintiff’s mild disc bulge at

L4-5 and minimal disc bulge at L5-S1 with no nerve root compression are non-severe

impairments. Id. At step three, the ALJ found that these impairments, alone or in

combination, did not meet or medically equal any listings impairment. Tr. 24.

                                             4
               Next, the ALJ determined that the plaintiff retained the RFC to perform a

less than full range of light work.3 Tr. 24. Specifically, “the claimant can lift and carry

twenty pounds occasionally and ten pounds frequently; sit six hours in an eight-hour

workday; stand and/or walk six hours in an eight-hour workday; occasionally balance,

kneel, crouch and crawl; and occasionally climb ramps or stairs, but never climb

ladders, ropes, or scaffolds.” Id.



               At step four, the ALJ relied on the VE’s testimony and found the plaintiff

was able to perform past relevant work as a “car salesman.” Tr. 21. The ALJ also

completed an additional step five inquiry and in reliance on the VE’s testimony, found

that given the plaintiff’s age (43), high school education (GED), work experience, and

RFC, there are other jobs that exist in the national economy that the plaintiff can

perform including: “Customer Service Representative,” “Mailroom Clerk,” and “Retail

Sales Clerk.” Tr. 30. Accordingly, the ALJ concluded that Plaintiff was not disabled

under the Act since March 29, 2013. Tr. 31.



    II.    Analysis

               Plaintiff argues that the ALJ erred in assessing the intensity, persistence,

and limiting effects of his symptoms and improperly relied on her own lay opinion to

determine the plaintiff’s RFC. Dkt. No. 10, at 11, 16. The Commissioner contends that




3
 Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting
most of the time with some pushing and pulling of arm or leg controls. 20 C.F.R. § 416.967(b).

                                                 5
the ALJ properly evaluated plaintiff’s alleged symptoms and that the RFC is supported

by substantial evidence. Dkt. No. 13, at 20, 24.



              A. The ALJ properly assessed the intensity, persistence, and limiting
                 effects of the plaintiff’s symptoms.

              The Second Circuit has long held that it is the function of the

Commissioner, not the courts, to appraise the credibility of witnesses, including the

plaintiff. Campbell v. Astrue, No. 11-CV-854, 2012 WL 29321 at *2 (2d Cir. 2012)

(internal quotations and citation omitted). The ALJ is required to evaluate the plaintiff’s

subjective complaints through a two-step process. See generally 20 C.F.R. §§

404.1529, 416.929. First, the ALJ must decide whether the plaintiff suffers from a

medically determinable impairment that could reasonably be expected to produce the

alleged symptoms. See 20 C.F.R. §§ 404.1529(b), 416.929(b). If so, then the ALJ

must assess the intensity, persistence, and limiting effects of the plaintiff’s symptoms

and based on all of the evidence in the case record, determine the extent to which they

limit the plaintiff’s functioning. See 20 C.F.R. §§ 404.1529(c), 416.929(c).



              Because an individual’s symptoms can sometimes suggest a greater level

of severity of impairments than can be shown by the objective medical evidence alone,

an ALJ will consider the following factors in assessing a claimant’s credibility: (1)

claimant’s daily activities; (2) location, duration, frequency, and intensity of claimant’s

symptoms; (3) precipitating and aggravating factors; (4) type, dosage, effectiveness,

and side effects of any medication taken to relieve symptoms; (5) other treatment

received to relieve symptoms; (6) any measures taken by the claimant to relieve


                                              6
symptoms; and (7) any other factors concerning claimant’s functional limitations and

restrictions due to symptoms. 20 C.F.R. 404.1529(c)(3), 416.929(c)(3); SSR 16-3P

(2)(d), 2017 WL 5180304 at *7-8 (S.S.A.). A plaintiff’s allegations of pain and functional

limitations are “entitled to great weight where … supported by objective medical

evidence.” Rockwood v. Astrue, 614 F.Supp.2d 252, 270 (N.D.N.Y. 2009) (citation

omitted). However, the ALJ is not required to credit a claimant’s testimony concerning

his or her limitations and symptoms; rather, the ALJ has discretion to assess the

claimant’s symptoms in light of the evidence in the record. Genier v. Astrue, 606 F.3d

46, 49 (2d Cir. 2012) (internal citation omitted).



              As the ALJ initially observed in her decision, the plaintiff did not complete

a function report documenting the nature and extent of the functional limitations caused

by the disorders he listed on his application for SSI. Tr. 25. Accordingly, the ALJ

extensively considered the plaintiff’s testimony. For example, the plaintiff testified that

he can only walk for 20 minutes and stand for 20 minutes; requires stretching when

sitting; suffers pain from sitting too long and throbbing in the leg if he does too much;

experiences back pain when bending over; when walking experiences numbness and

trips; and feels worse when the weather changes. Id. The ALJ also noted that the

plaintiff said he was able to manage his personal care, could go grocery shopping, and

felt his condition was better than in 2013, because he was on crutches in 2013. Id.


              Here, the ALJ found the plaintiff’s medically determinable impairments

could reasonably be expected to cause the alleged symptoms, but the plaintiff’s

statements concerning the intensity, persistence, and limiting effects of the symptoms


                                              7
were not entirely consistent with the record. Tr. 25. Specifically, the ALJ noted that: (1)

the objective clinical evidence does not fully support the allegations of disabling

symptoms and limitations; (2) the conservative nature and extent of medication and

other treatment is inconsistent with disabling pain and other symptoms; (3) the lack of

treatment between January 2014 and July 2015,4 which ended only after notice of the

September 2015 hearing was sent, is inconsistent with plaintiff’s allegations of disabling

intensity, persistence and limiting effects; and (4) results of imaging studies do not

support the plaintiff’s allegations of low back pain radiating into his right knee and thigh.

Tr. 27.



               Plaintiff argues that the ALJ erred in her assessment by failing to explicitly

consider the regulatory factors and mischaracterized the plaintiff’s treatment as

conservative. Dkt. No. 10 at 11-16. This argument is unavailing. First, the fact that the

ALJ did not specifically reference each specific factor in the decision “does not

undermine the assessment, given the substantial evidence supporting the ALJ’s

decision.” Wavercak v. Astrue, 420 F. App’x 91,94 (2d Cir. 2011). The ALJ reasonably

relied on contrary evidence in the record, including extensive testimony and treatment

notes in support of her decision.



               Contrary to the plaintiff’s assertion, the ALJ did not err in noting that the

plaintiff’s treatment was conservative. “A conservative pattern of treatment is an




4 Aside from an x-ray of the plaintiff’s right femur, performed in April 2014, showing the healed
fractures and hardware, there are no treatment records from January 2014 through July 2015.
Tr. 27 (referring to Exhibit 14F, page 14).

                                                 8
appropriate factor to consider in assessing credibility.” Robinson v. Commissioner of

Social Security, No. 1:16-CV-00648 MAT, 2018 WL 3583236, at *5 (W.D.N.Y. July 26,

2018). Here, the ALJ noted the plaintiff’s testimony that he discontinued pain

management treatment with Guatam Arora, M.D., (“Dr. Arora”) a couple of years before

the hearing because he did not like the medications he was prescribed (Lortab,

Gabapentin, etc.), and he did not use his cane to walk and was only taking Ibuprofen

and over-the-counter medications at the time of the hearing. Tr. 25. The ALJ also

observed that although the plaintiff did pursue some physical therapy until January

2014, he stopped seeking medical treatment for over a year-and-a-half from January

2014 until July 2015 when he was examined by Luisa Rojas, M.D. (“Dr. Rojas”) of

DENT neurology for leg pain and numbness. Tr. 28. The ALJ observed that the plaintiff

sought treatment again soon after the plaintiff received notice of the impending

administrative hearing for this matter. Tr. 28.



              Here, the plaintiff also contends the ALJ mischaracterized his treatment as

“conservative” where the ALJ should have considered that he underwent multiple

surgeries to address his gunshot wound and pain management treatment until he

stopped taking his prescription pain medications due to excessive drowsiness and

addiction concerns. Dkt. No. 10 at 15. However, the ALJ did consider both of the

plaintiff’s surgeries in her decision. She noted that the plaintiff was admitted to Erie

County Medical Center (“ECMC”) on July 15, 2012 for two gunshot wounds to the right

leg with an associated fracture and underwent a popliteal artery bypass with a graft

using a vein from his left leg. Tr. 26 (referencing Exhibit 6F, p. 4). The second surgery

was performed on July 27, 2012, to remove a softball size hematoma from the left thigh

                                              9
where the vein had been harvested. Tr. 26 (referencing Exhibit 6F, p. 9). The ALJ

annotated the plaintiff’s medical evidence subsequent to the 2012 surgeries, noting

continued improvement and normal gait observed by the plaintiff’s treatment providers

throughout the relevant time period and found that the clinical evidence did not fully

support the plaintiff’s allegations of disabling symptoms and limitations.



              The ALJ articulated adequate reasoning for her credibility determination,

which is supported by substantial evidence in the record. It is not the function of this

Court but rather the Commissioner to resolve evidentiary conflicts and to appraise the

credibility of witnesses, including the plaintiff. Stanton v. Astrue, 370 F.App’x. 231, 234

(2d Cir. 2010); see also, Hargrave v. Colvin, No. 12-CV-6308 (MAT), 2014 WL

3572427, at *5 (W.D.N.Y. July 21, 2014) (“Because the ALJ has the benefit of directly

observing a claimant’s demeanor and other indicia of credibility, [her] decision to

discredit subjective testimony is entitled to deference and may not be disturbed on

review if it is supported by substantial evidence.”). Even if the ALJ did not explicitly cite

each of the factors in her credibility analysis, such an omission does not require remand

where the credibility assessment is supported by substantial evidence. See Monguer v.

Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983) (“When, as here, the evidence of record

permits us to glean the rationale of an ALJ’s decision, we do not require that he have

mentioned every item of testimony presented to him or have explained why he

considered particular evidence unpersuasive or insufficient to lead him to a conclusion

of disability.”). Accordingly, this Court finds that the ALJ did not err in her assessment

of the intensity, persistence, and limiting effects of the plaintiff’s symptoms.



                                              10
              B. The ALJ properly assessed the plaintiff’s RFC

              An ALJ’s decision regarding the claimant’s RFC must afford an adequate

basis for meaningful judicial review, apply the proper legal standards, and be supported

by substantial evidence. McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014) (quoting

Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)). In deciding a disability claim, the

ALJ is entitled to weigh all of the evidence available to make an RFC finding consistent

with the record as a whole. Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013).

(“Although the ALJ’s conclusion may not perfectly correspond with any of the opinions

of medical sources cited in his decision, he was entitled to weigh all of the evidence

available to make an RFC finding that was consistent with the record as a whole.”).

Further, “[i]f evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld.” McIntyre, 758 F.3d at 149; see also Veino

v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts in the medical

evidence are for the Commissioner to resolve.”).



              When determining how much weight a medical opinion should receive, the

ALJ must consider: (1) whether the source of the medical opinion examined the

claimant; (2) the length, frequency, nature and extent of the treatment relationship; (3)

the quantity and quality of relevant evidence provided in support of the medical opinion;

(4) whether the medical opinion is consistent with the record as a whole; (5) whether the

medical source is a specialist offering an opinion related to his/her area of specialty; and

(6) other relevant factors brought to the ALJ’s attention. 20 C.F.R. § 404.1527(c).




                                             11
              Plaintiff challenges the ALJ’s RFC finding regarding his physical

limitations. Dkt. No. 10, pp. 18-20. Specifically, the plaintiff contends that the ALJ erred

by relying exclusively on her own lay opinion in determining that the plaintiff was

capable performing a “less than full range of light work,” because there is no medical

evidence to support the finding that he is capable of “standing and walking six hours per

workday.” Dkt. No. 10, at 18. This Court disagrees where the ALJ explained that she

accorded “great weight” to the medical opinion of consultative examiner, Donna Miller,

D.O. (“Dr. Miller”), “some weight” to the medical opinion of plaintiff’s treating physician,

Christopher Ritter, M.D. (“Dr. Ritter”), and the RFC determination is not inconsistent with

the plaintiff’s medical record evidence.



              The only medical opinion addressing the plaintiff’s physical functional

abilities or limitations is from consultative examiner Dr. Miller who examined the plaintiff

on September 23, 2013, just over a year after his gun-shot wound injury, at the request

of the SSA’s Disability Determination Service (“DDS”). Tr. 263. Dr. Miller diagnosed

the plaintiff with “chronic lower right extremity pain” and “history of gunshot wound,

status post-surgery.” Tr. 263. The ALJ noted that upon examination with Dr. Miller the

plaintiff reported leg pain 10/10. Tr. 27 (referencing Exhibit 8F). However, Dr. Miller

observed the plaintiff’s normal gait; 5/5 strength in his lower extremities; reduced

flexion/extension of the right knee; although he had a cane, he did not reach for it and

stated he used it “as needed;” he required no help getting on or off the exam table; and

could squat 75 percent of normal. Id. Dr. Miller opined that the plaintiff “has a mild

restriction for repetitive kneeling and squatting.” Tr. 263. The ALJ accorded “great

weight” to Dr. Miller’s opinion because it was based on an in-person examination of the

                                             12
plaintiff, and was consistent with the record as a whole, including the objective medical

evidence and the claimant’s reported activities of daily living. Tr. 29. Nothing in Dr.

Miller’s opinion precludes the plaintiff from performing a reduced range of light work.



              Although the record lacks a physical functionality assessment from any of

the plaintiff’s treating sources, the ALJ accorded “some weight” to the opinion of one of

the plaintiff’s treatment providers, Dr. Ritter, that the plaintiff was totally disabled from

July 15, 2012 throughout March 1, 2013 (estimate). Tr. 26 (referencing Exhibit 1F). On

an insurance form dated November 16, 2012, the plaintiff attested that he was totally

disabled because he “can’t walk/on crutches” and estimated that he would be capable

of working again on March 1, 2013. Tr. 195. Dr. Ritter signed the bottom of the form,

explaining that the plaintiff was unable to work due to right leg pain secondary to right

leg injury from July 15, 2012. Id. The ALJ gave “some weight” to Dr. Ritter’s opinion

where she determined that the recuperation period seemed reasonable given the

gunshot wounds and surgeries. Id. The ALJ explained that she did not accord “great

weight” to the opinion because Dr. Ritter failed to support his opinion with any treatment

records or explanation, did not state any functional limitations, and addressed the issue

of disability which is reserved to the Commissioner. Id. Although treating physicians

may share their opinions concerning a patient’s inability to work, the ultimate decision of

whether an individual is disabled is “reserved for the Commissioner,” therefore, the ALJ

is not required to give controlling weight to conclusory statements about whether or not

a claimant is disabled. 20 C.F.R § 404.1527(d)(1); see also Donnelly v. Barnhart, 1-5

Fed. App’x 306, 308 (2d Cir. 2004) (holding that the ALJ “properly discounted” portions



                                               13
of doctors’ opinions which made conclusory statements as to whether plaintiff was

disabled).



              Here, the plaintiff argues that two of the plaintiff’s treating sources have

indicated that the plaintiff is totally disabled and the ALJ erred by omitting the opinion of

physician’s assistant, Jessie Donaldson (“PA Donaldson”) in determining the plaintiff’s

RFC. Dkt. No. 10, at 18-19. On January 29, 2013, PA Donaldson wrote a note on

prescription pad paper stating that the plaintiff was disabled from July 15, 2012 through

January 29, 2013, due to sensory neuropathy subsequent to gunshot injuries he

sustained to his leg. Tr. 251. PA Donaldson is a physician’s assistant, not a medical

doctor, therefore he is not an “acceptable medical source.” 20 C.F.R. § 404.1513(a).

Nonetheless, although PA Donaldson is not technically an “acceptable medical source,”

the regulations suggest that opinions from other medical sources, such as physician’s

assistants, are important and should be evaluated on key medical issues such as

impairment severity and functional effects, along with other relevant evidence in the file.

SSR 06-03P, 2006 WL 2329939, at *2 (SSA Aug. 8, 2006). However, because PA’

Donaldson’s opinion only addresses disability, an issue reserved to the Commissioner,

and only concerns a limited six-month period following the plaintiff’s gun-shot wound

(the same period addressed by Dr. Ritter’s opinion), this Court finds that the ALJ’s

failure to address the opinion is harmless error. See Zabala v. Astrue, 595 F.3d 402,

410 (2d Cir. 2010) (finding harmless error where the ALJ’s consideration of a doctor’s

report would not have changed the ALJ’s adverse determination).




                                             14
              This Court finds the ALJ did not rely solely on her own lay opinion in

determining the plaintiff’s physical limitations in the RFC where she explained that she

relied on Dr. Miller’s opinion and Dr. Ritter’s opinions, the latter in part, and the RFC is

not inconsistent with the plaintiff’s medical evidence. An ALJ may accept parts of a

doctor’s opinion and reject others. Veino, 312 F.3d 578 at 588-89; see also 20 C.F.R

404.1527(d)(2), 416.927 (d)(2) (“Although we consider opinions from medical sources

on issues such as … your residual functional capacity … the final responsibility for

deciding these issues is reserved to the Commissioner.”).



                                       CONCLUSION

              For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. No. 13) is GRANTED and Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 10) is DENIED. The Clerk of the Court is directed to close this

case.



DATED:        Buffalo, New York
              April 25, 2019

                                           s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge




                                             15
